Citation Nr: 0833976	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  03-18 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1986 to 
October 1994.
        
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 2002 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in Detroit, Michigan, that denied the benefit 
sought on appeal.  

The Board notes that the issue at bar has been 
recharacterized as an initial increased rating claim, based 
on a February 1995 VA Form 21-4138 filed subsequent to the 
February 1995 rating decision which granted the veteran 
service connection for the issue on appeal.  The Board 
construes this February VA Form 21-4138 as a timely notice of 
disagreement to that rating decision.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A remand is necessary in order to afford the veteran a 
current VA examination before the claim is adjudicated.  In 
November 2007 the veteran underwent major surgery to his left 
knee.  This included a left knee diagnostic scope, a left 
knee lateral retinacular release, and a left knee tibial 
tubercle osteotomy.  The claims file contains medical 
documentation of these procedures and post-operative 
treatment records, however the complete status of the 
veteran's service-connected disability post surgery for VA 
rating purposes, to include the possibility of ratings under 
alternative diagnostic codes, should be assessed.  In the 
case of a disability compensation claim, VA's duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2007). 

Further, the United States Court of Appeals for Veterans 
Claims (Court) has held that when a veteran alleges that his 
service-connected disability has worsened since he was 
previously examined, a new examination may be required to 
evaluate the current degree of impairment. See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997) (finding a veteran is 
entitled to a new examination after a two-year period between 
the last VA examination and the veteran's contention that the 
pertinent disability had increased in severity).  At the July 
2008 hearing the veteran's representative argued that the 
veteran's current condition has worsened in severity since 
the last VA examination of October 2005. 

The Board additionally notes that during the pendency of this 
appeal the Court issued Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice and assistance 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to the effective date of an award in an 
increased rating claim.  Notice needs to be provided to the 
veteran in this regard. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with proper 
notice of the information or evidence 
needed to establish a disability rating 
and/or effective date for the claims on 
appeal pursuant to Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

2.	Schedule the veteran for a VA 
examination in order 
to determine the current severity of his 
left knee disability.  All indicated 
tests and studies must be performed and 
all findings must be reported in detail.  
The veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.

Specifically, the examination report must 
include ranges of motion, with notations 
as to the degree of motion at which the 
veteran experiences pain, if any.  
Additionally, the examiner should 
specifically identify whether the 
veteran's right knee impairment is best 
characterized as "slight," "moderate," 
or "marked" based on impairment of the 
tibia and fibula.  The pertinent rating 
criteria, specifically, DCs 5256-5263, 
must be provided to the examiner, and the 
findings reported must be sufficiently 
complete to allow for rating under all 
alternate criteria.  

The examiner should identify and 
completely describe all current 
symptomatology, including any scars 
associated with the veteran's left knee 
disability.  Findings should be made as 
to the number of scars, their size, 
whether they cause limited motion, 
whether they are deep, and whether they 
are superficial, unstable, or painful.

The veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2007).

3. After completion of the above-
referenced development, readjudicate the 
claim, to include consideration of a 
temporary total evaluation pursuant to 38 
C.F.R. § 4.30 based upon the November 
2007 surgery.  If the claim remains 
denied, the veteran and her 
representative should be furnished a 
Supplemental Statement of the Case in 
accordance with 38 U.S.C.A. § 7105 (West 
2002), which sets forth the legal 
criteria pertinent to this appeal, 
including all regulations related to the 
VCAA.  The veteran should also be given 
the opportunity to respond before the 
case is returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order. The 
Board intimates no opinion as to the outcome of this case. 
The veteran need take no action until so informed. The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 
	
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


